Exhibit 10.20

 

CONFIDENTIAL TREATMENT REQUESTED

 

EXECUTION COPY

 

MOVA Pharmaceutical Corporation

and

Depomed, Inc.

 

TECHNOLOGY TRANSFER AND COMMERCIAL MANUFACTURING

AGREEMENT

 

THIS AGREEMENT is executed as of this 5th day of October, 2005 (the “Effective
Date”), by and between MOVA Pharmaceutical Corporation (“MOVA”), a corporation
organized under the laws of the Commonwealth of Puerto Rico, having its
principal place of business at Caguas, Puerto Rico, and Depomed, Inc.
(“DEPOMED”), a corporation organized under the laws of the State of California,
having its principal place of business at 1360 O’Brien Drive, Menlo Park,
California 94025.

 

WITNESSETH:

 

WHEREAS, MOVA is in the business of providing contract manufacturing services to
the pharmaceutical industry and desires to provide such services to DEPOMED;

 

WHEREAS, DEPOMED desires to engage MOVA to provide certain of such services; and

 

WHEREAS, MOVA and DEPOMED have agreed upon a contract pursuant to which MOVA
would provide manufacturing and packaging services for the Product (as
hereinafter defined) for DEPOMED pursuant to the terms and conditions set forth
below.

 

NOW, THEREFORE, in consideration of the foregoing premises, which are hereby
incorporated as a substantive part of this Agreement, and in consideration of
the performance of the mutual covenants and promises herein contained, MOVA and
DEPOMED intending to be legally bound, agree as follows:

 

 


ARTICLE 1 – DEFINITIONS

 

The following terms have the following respective meanings:

 

 

1.1                               “AAA” shall have the meaning set forth in
Article 17.

 

1.2                               “Act” shall have the meaning set forth in
Section 15.1(d).

 

--------------------------------------------------------------------------------

THE SYMBOL [***] IS USED TO INDICATE THAT A PORTION OF THE EXHIBIT HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE COMMISSION.  CONFIDENTIAL TREATMENT HAS
BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

1

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

1.3                               “Active Pharmaceutical Ingredient” or “API”
shall mean the substance having the name of ciprofloxacin, HCl.

 

1.4                               “Affiliate” shall mean, with respect to either
party, all corporations or other business entities that, directly or indirectly,
are controlled by, control or are under the common control with that party. For
this purpose, the meaning of the word “control” shall mean having the ability
substantially to direct the affairs or management of an entity, including, but
not be limited to,  ownership of more than fifty percent (50%) of the voting
shares or interest of such corporation or other business entity.

 

1.5                               “Batch Records” shall mean the executed
manufacturing instructions, the executed packaging order, the analytical testing
results and any other manufacturing related document, such as deviation or
investigation reports.

 

1.6                               “Certificate of Analysis” shall mean
documented test results in written form executed by an authorized responsible
person that demonstrate compliance to the Specifications.

 

1.7                               “cGMPs” shall mean the then current and
applicable good manufacturing practice regulations established in 21 C.F.R.
Parts 210 and 211, as amended and in effect from time to time and other
applicable FDA policies and the Guide to GMP for Medicinal Products as
promulgated under European Directive 91/356/EEC, as applicable and in effect
from time to time during the term of this Agreement.

 

1.8                               “Confidential Information” shall have the
meaning set forth in Section 7.1

 

1.9                               “Correspondence” shall have the meaning set
forth in Article 19.

 

1.10                        “FDA” shall mean the United States Food and Drug
Administration.

 

1.11                        “Forecast” shall have the meaning set forth in
Section 3.2.

 

1.12                        “Initial Term” shall have the meaning set forth in
Section 11.1.

 

1.13                        “Laboratory” shall have the meaning set forth in
Section 5.4.

 

1.14                        “Latent Defect” shall mean a defect in the Product
or the API that results in the Product not conforming to the Specifications and
that was not discoverable with commercially reasonable inspection.

 

1.15                        “Materials” shall mean all materials necessary for
the manufacture and packaging of the Product, including but not limited to
labels, excipients, packaging components and raw materials, excluding the Active
Pharmaceutical Ingredient.

 

--------------------------------------------------------------------------------

THE SYMBOL [***] IS USED TO INDICATE THAT A PORTION OF THE EXHIBIT HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE COMMISSION.  CONFIDENTIAL TREATMENT HAS
BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

2

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

1.16                        “NDA” shall mean the New Drug Application(s) or
Abbreviated New Drug Application, as the case may be, for the Product submitted
to the FDA by DEPOMED, including any amendments and supplements thereto.

 

1.17                        “MOVA Facilities” shall mean the MOVA Pharmaceutical
Corporation’s manufacturing facilities located in Caguas, Puerto Rico.

 

1.18                        “Product” shall mean those finished pharmaceutical
products that contain Active Pharmaceutical Ingredient as its active ingredient.

 

1.19                        “Production Fee (s)” shall have the meaning set
forth in Section 6.1.

 

1.20                        “Purchase Order” shall have the meaning set forth in
Section 3.3.

 

1.21                        “Quality Agreement” shall mean the quality agreement
attached hereto as Schedule D.

 

1.22                        “Section 335(a) or (b)” shall have the meaning set
forth in Section 15.1(f).

 

1.23                        “Significant Deviation” shall have the meaning set
forth in Section 5.4.

 

1.24                        “Specifications” shall mean the bulk drug
specifications, the formulations, processing specifications, packaging
specifications, packaging bills of material (BOMs), and finished product
specifications that are set forth in Schedule A hereto for Product
manufacturing, packaging and testing, and any revisions thereto. Specifications
shall also include any specifications added to this Agreement by mutual written
agreement of the parties during the term of this Agreement.

 


ARTICLE 2 – TECHNOLOGY TRANSFER

 

2.1                               Technology Transfer Complete. MOVA and DEPOMED
hereby acknowledge that the technology transfer from DEPOMED to MOVA necessary
for the manufacture of the Product under this Agreement has heretofore been
completed.  All trial, demonstration, registration/stability and validation
batches, to the extent required, have been performed, and DEPOMED has provided
among other things HPLC developed residual test methods; developed methods for
the API identification test for incoming purposes; developed methods for
Finished Product and cleaning, and protocol and report for analytical methods
validation.

 

--------------------------------------------------------------------------------

THE SYMBOL [***] IS USED TO INDICATE THAT A PORTION OF THE EXHIBIT HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE COMMISSION.  CONFIDENTIAL TREATMENT HAS
BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

3

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 


ARTICLE 3 – COMMERCIAL MANUFACTURING

 

3.1                               Commercial Manufacturing. Based upon the
successful technology transfer referred to above, during the term of and subject
to the terms and conditions of this Agreement, DEPOMED hereby grants MOVA the
exclusive right to manufacture and package its requirements for [***] of the
Product set forth on Schedule C, and MOVA hereby agrees to manufacture and
package such requirements of Product for DEPOMED.  At such time as DEPOMED first
seeks manufacturing services of a nature similar to those provided by MOVA under
this Agreement to meet the need for Product supply in a country or geographical
region, as the case may be, where Product has not previously been sold, DEPOMED
shall offer to MOVA the opportunity to discuss its capabilities relating to such
supply outside [***] and to make a proposal to DEPOMED in such regard.

 

3.2                               Forecasts. Manufacturing, packaging and
delivery of Product to DEPOMED shall be conducted by MOVA in accordance with the
following forecasting procedure. On or before the first day of each quarter
during the term of this Agreement, DEPOMED agrees to provide MOVA with a written
forecast of the required quantities for each strength and unit size of the
Product,  that DEPOMED expects to purchase during each of the next twelve (12)
months commencing January 1, 2006 (“Forecast”). DEPOMED shall advise MOVA of any
significant changes in its estimated forecast of Products. Except as otherwise
explicitly described herein, the quarterly Forecast shall be non-binding. 
Notwithstanding the foregoing to the contrary, the initial Forecast shall be
submitted to MOVA on or before October 1, 2005, and shall incorporate Product to
be manufactured by MOVA under purchase orders submitted by DEPOMED to MOVA and
pending at the Effective Date.

 

3.3                               Purchase Orders. During the term of this
Agreement, not less than ninety (90) calendar days prior to each requested
delivery date, DEPOMED will provide MOVA with firm purchase orders setting forth
the quantities of Product ordered for each month (“Purchase Order”). The
quantities indicated in the Purchase Order will be for not less than [***] and
no more than [***]   of the total number of units of Product forecasted for such
month, as provided to MOVA in the last quarterly Forecast prior to the placement
of the Purchase Order. Within ten (10) calendar days from receipt of each
Purchase Order, MOVA shall issue an order confirmation for such Purchase Order
and shall notify DEPOMED of MOVA’s requirements for API to manufacture and
package the quantities covered by the Purchase Order and the corresponding needs
for each month of that quarter.    No Purchase Order, confirmation, shipping
document or other document between the parties shall supplement or alter the
terms set forth in this Agreement without the express written consent of the
Parties.

 

3.4                               Supply of Materials for Commercial
Manufacturing. MOVA shall purchase all Materials, except the Active
Pharmaceutical Ingredient, required for the manufacture of

 

--------------------------------------------------------------------------------

THE SYMBOL [***] IS USED TO INDICATE THAT A PORTION OF THE EXHIBIT HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE COMMISSION.  CONFIDENTIAL TREATMENT HAS
BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

4

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

Product from DEPOMED’s approved vendors, or vendors mutually agreed to in
writing by the parties. MOVA shall not change any vendors of packaging
components or excipient materials without previous notification to and written
approval from DEPOMED. MOVA shall be responsible for sampling, inspecting,
testing and releasing all excipient material, packaging materials and labels for
Product.

 

3.5                               Supply of Active Pharmaceutical Ingredient.
DEPOMED shall furnish to MOVA at MOVA’s plant in Caguas, Puerto Rico,  the
Active Pharmaceutical Ingredient [***], in a timely manner, in such quantities
as are necessary, as established in Section 3.3, to enable MOVA to manufacture
and package the required quantities of Product in accordance with the
Specifications in Schedule A hereto. All shipments of Active Pharmaceutical
Ingredient shall be accompanied by a certificate of analysis from the Active
Pharmaceutical Ingredient manufacturer confirming the identity, purity and
compliance with the Active Pharmaceutical Ingredient Specifications covering
such Active Pharmaceutical Ingredient. MOVA shall verify the quantity of each
Active Pharmaceutical Ingredient lot, and will release the supplied material
based on tests of conformance detailed in the Specifications for Active
Pharmaceutical Ingredient approved by DEPOMED.  The failure of DEPOMED to supply
API or any other item hereunder shall not give rise to a right to terminate this
Agreement or to any cause of action by MOVA, but shall stand as sufficient
justification for MOVA of its inability to deliver Product, without any further
consequences to MOVA, to the extent it is a direct result of such failure to
supply API by DEPOMED.

 

 


ARTICLE 4 – DELIVERY AND TITLE

 

4.1                               Shipment. MOVA shall deliver the Product,
F.C.A., MOVA Facilities (Incoterms 2000) and ship it at [***], in accordance
with DEPOMED’s written routing orders to DEPOMED’s designated distribution
centers or warehouses. The Product shall be shipped by MOVA under conditions
consistent with Product labeling, the Specifications and the type of transport
to be established by DEPOMED. For each lot of Product shipped to DEPOMED by MOVA
a Certificate of Analysis will be provided by MOVA.

 

4.2                               Title. Title and risk of loss to all Active
Pharmaceutical Ingredient, all work in process to manufacture the Product, and
all Product in the possession of, or under control or responsibility of, MOVA
shall, at all times, remain in DEPOMED.  However, MOVA shall assume liability
for any loss or damage relating to the foregoing due to MOVA’s negligence or
willful misconduct.

 

--------------------------------------------------------------------------------

THE SYMBOL [***] IS USED TO INDICATE THAT A PORTION OF THE EXHIBIT HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE COMMISSION.  CONFIDENTIAL TREATMENT HAS
BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

5

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 


ARTICLE 5 – QUALITY

 

5.1                               Quality Control. MOVA shall ensure that all
Product supplied to DEPOMED complies with the Specifications and has been
manufactured in accordance with cGMP’s.  In addition, without limiting the
foregoing, MOVA and DEPOMED shall comply with their respective obligations under
the Quality Agreement.

 

5.2                               Test Reports and Certificates of Analysis.
Prior to delivery to DEPOMED of each lot of Products supplied pursuant to this
Agreement, MOVA shall test the Product in accordance with the Specifications.
Each test report shall set forth the items tested, the Specifications, and the
test results in a Certificate of Analysis for each batch or lot of Product
delivered. MOVA shall send such Certificate of Analysis to DEPOMED at the time
of the shipment of Products. With every shipment MOVA shall certify that each
batch or lot has been manufactured and packaged in accordance with cGMP’s and
with the Specifications.

 

5.3                               Modifications. DEPOMED will inform MOVA in
writing of any modifications required to the Specifications. Any change in the
manufacturing process by MOVA (such as changes in Specifications, raw material
testing, quality controls, equipment, facilities, manufacture and/or packaging)
shall be subject to DEPOMED´s prior written approval. In the event that there
are changes in laws or regulations, cGMP’s, or the Specifications in a manner
that increases or decreases, in the aggregate, the manufacturing cost on a per
lot basis by more than [***] of the per unit price to DEPOMED, the entire
corresponding change on a per unit price to DEPOMED shall be made to the
Production Fees set forth in Schedule B, any other relevant document and the
related schedules shall be revised.

 

5.4                               Deviations.  MOVA will diligently track all
deviations associated with the Product.  MOVA shall be responsible for
investigating, resolving, and documenting deviations from Batch Records and
Specifications and reporting on such matters to DEPOMED promptly and regularly. 
MOVA will notify DEPOMED of any Significant Deviations (as defined herein)
within twenty-four (24) hours of occurrence according to written standard
operating procedures approved in writing by DEPOMED.  MOVA shall ensure that
appropriate investigations are conducted.  MOVA shall provide quality assurance
approval for all investigations and corrective and preventive action plans, all
of which shall be shared in advance with DEPOMED and shall be subject to the
reasonable approval of DEPOMED.  For purposes of this Agreement a “Significant
Deviation” shall mean any deviation: (i) resulting in an immediate or probable
wide-ranging impact on GMP products, processes or systems in any facility where
activities are conducted pursuant to this Agreement, (ii) which could result in
significant Product safety or efficacy risks (e.g., sterility failure or data
integrity issues), (iii) which would require notification to a regulatory
authority, or (iv) which would otherwise be considered by reasonable quality
assurance professionals to be significant.

 

5.5                               Rejection. DEPOMED shall have thirty (30)
calendar days following the date on which DEPOMED actually receives a shipment
of Product from MOVA to reject the

 

--------------------------------------------------------------------------------

THE SYMBOL [***] IS USED TO INDICATE THAT A PORTION OF THE EXHIBIT HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE COMMISSION.  CONFIDENTIAL TREATMENT HAS
BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

6

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

same, because all or part of the shipment fails to conform to cGMP’s or the
Specifications. For purposes of this Agreement, no claims due to Latent Defects
shall be made after six (6) months after the expiration date of the Product.
DEPOMED shall notify MOVA within thirty (30) calendar days following discovery
of any Latent Defect not discoverable upon reasonable physical inspection. MOVA
shall not be held responsible for reasons related to the carrier; provided MOVA
has packed and shipped in accordance with applicable Specifications and followed
DEPOMED’s other shipping instructions. A shipment of Product shall not be deemed
received until actual receipt by DEPOMED, or third parties designated by DEPOMED
in the Purchase Order, of both the Product with the appropriate shipping
documents, and copies of the complete certificates of analysis relating thereto
including, but not limited to, certification of manufacture in compliance with
cGMPs and including any deviation report.  Any rejection shall be made effective
by DEPOMED giving notice to MOVA specifying the manner in which all or part of
such shipment fails to meet the aforementioned requirements. Upon rejection of a
shipment of PRODUCT, DEPOMED may require at its option, rework in accordance
with procedures spelled out in the applicable NDA, destruction or replacement of
the shipment. Cost associated with such rework, destruction or replacement of
shipment shall be borne by the Party responsible.  MOVA shall be so responsible
for only those failures due to its negligence or willful misconduct.  For
clarification purposes and by means of example, MOVA’s failure to follow the
protocols agreed to by the parties, MOVA’s standard operating procedures,
written instructions from DEPOMED not contrary to law, or cGMP regulations shall
be deemed to constitute negligence on the part of MOVA.  If MOVA and DEPOMED
fail to agree on the cause for such Product failure, the dispute may be referred
to a Laboratory pursuant to Section 5.6 herein, and the finding of such
Laboratory shall be determinative as to the cause for such failure.  When there
has been no definitive determination of the cause for failure, whether following
reasonable investigations by MOVA and DEPOMED or referral of a dispute to the
Laboratory, each of MOVA and DEPOMED shall bear their respective costs of such
failure.  DEPOMED shall not be entitled to payment from MOVA for lost raw
materials and MOVA shall not be entitled to payment for services in
manufacturing such failed Product.  If DEPOMED, due to the negligence or willful
misconduct of MOVA, rejects a shipment before the date on which payment therefor
is due pursuant to Sections 6.1 and 6.2 hereof, DEPOMED may withhold payment for
that shipment or the rejected portion thereof. In the event that DEPOMED, due to
the negligence or willful misconduct of MOVA, rejects a shipment or portion
thereof within such thirty (30) calendar day period but after payment therefor
has been made, DEPOMED shall be entitled to recoup the payment amount by, at
DEPOMED’s election, MOVA issuing a prompt refund or DEPOMED offsetting such
amount against the payment of future invoices for shipments of Product that may
become due hereunder. Payments for all shipments or portions thereof that
DEPOMED rejects but, did not have the right to reject, shall be paid to MOVA
within fifteen (15) calendar days following the date on which such determination
is made and DEPOMED shall bear the responsibility for any costs incurred by MOVA
as a consequence of such rejection, including the destruction of the rejected
lots.  Notwithstanding the foregoing, MOVA

 

--------------------------------------------------------------------------------

THE SYMBOL [***] IS USED TO INDICATE THAT A PORTION OF THE EXHIBIT HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE COMMISSION.  CONFIDENTIAL TREATMENT HAS
BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

7

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

shall not destroy any rejected lots as to which there exists a dispute until
such dispute has been resolved.  DEPOMED’s exclusive remedies under this
Agreement for the delivery of Product not conforming to the Specifications,
delivered without the required documentation, or not manufactured in accordance
with cGMPs shall be as set forth in this Article 5, Section 9.1, Section 11.3,
and Section 11.7.

 

5.6                               Disputes. Notwithstanding anything in this
Agreement to the contrary, if MOVA disputes DEPOMED’s right to reject all or
part of any shipment of the Product pursuant to the provisions of Section 5.4
hereof, and such dispute is not resolved by mutual agreement of the parties
within sixty (60) calendar days, such dispute shall be resolved by the
determination of a laboratory approved by both MOVA and DEPOMED that is
compliant with FDA guidelines and regulations or an independent expert of
recognized repute within the United States pharmaceutical industry, as
applicable, mutually agreed upon by the parties (the “Laboratory”), the
appointment of which shall not be unreasonably withheld or delayed by either
party. The determination of the Laboratory shall be final and binding upon the
parties. The fees and expenses of the Laboratory making the determination as
well as all costs relating to the supply of defective Product shall be paid by
the party against whom the determination is made.

 

5.7                               Defective Active Pharmaceutical Product. In
the event that the Laboratory or MOVA determines that the failure of Product to
meet Specifications is due to a defect in Active Pharmaceutical Product that
could not have been reasonably discovered using the testing methods set forth in
the Specifications, and contemplated by, this Agreement, MOVA shall be entitled
to the Production Fees (as defined in Section 6.1) for (i) such finished
Product, and (ii) the costs of the testing methods employed by MOVA to determine
the defect in Active Pharmaceutical Product.

 

5.8                               Access to MOVA Facilities by DEPOMED
Representatives. Upon reasonable advance notice, MOVA shall permit DEPOMED
representatives to enter MOVA’s plant during regular business hours for the
purpose of making quality control inspections of the facilities used in the
manufacture of Product for DEPOMED, during the period of such use. Any DEPOMED
representatives shall be advised of the confidentiality obligations of Article 7
and shall follow such security and facility access procedures as are reasonably
designated by MOVA. MOVA may require that at all times the DEPOMED
representative be accompanied by a MOVA representative and that the DEPOMED
representative not enter areas of the facility used in production of the Product
at times other than when the production is occurring to assure protection of
MOVA or third party confidential information.

 

--------------------------------------------------------------------------------

THE SYMBOL [***] IS USED TO INDICATE THAT A PORTION OF THE EXHIBIT HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE COMMISSION.  CONFIDENTIAL TREATMENT HAS
BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

8

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 


ARTICLE 6 – PRODUCTION FEES AND PAYMENT

 

6.1                               Production Fees. DEPOMED shall pay MOVA for
manufacturing finished Product in accordance with the fees set forth in Schedule
B hereto (“Production Fee(s)”). [***]

 

6.1.1                     The Production Fees shall be adjusted [***].

 

6.2                               Invoices. MOVA shall invoice DEPOMED for the
Production Fees on or after MOVA ships the subject Product and sends the
manufacturing and testing records and deviation report, if any, for each lot of
Product to DEPOMED. All invoices shall be due and payable within thirty (30)
calendar days after the receipt of the invoice. If DEPOMED disagrees for any
reason with the amount of any invoice submitted by MOVA, DEPOMED shall notify
MOVA of such disagreement within fifteen (15) calendar days after receipt of
such invoice, and the parties shall promptly attempt to resolve the difference.
Any portion of the invoiced amount that is not in dispute shall be paid within
thirty (30) calendar days after the original date of receipt of the invoice.

 

6.2.1 In the event that any Product manufactured in accordance with DEPOMED´s
orders cannot be recommended for disposition by MOVA for a period of thirty (30)
calendar days following completion of manufacturing and such delay arises from
cause(s) which have been established to be other than the negligent or willful
misconduct of MOVA or MOVA’s failure to fully comply with the manufacturing
protocols and GMPs, MOVA may upon the expiration of such thirty (30) day period
invoice DEPOMED for the applicable Production Fees and such invoice shall be due
according to Section 6.2 hereof.

 

6.3                               Adjustments for Cost of Materials.  At any
time during a calendar year when MOVA determines that its actual cost of
Materials used in the manufacture of Product has increased or decreased in
excess of [***] of the per unit prices set forth on Schedule B (or otherwise
established) for either or both bulk and bottled Product, the price per unit of
Product so affected shall be adjusted to give effect to the actual increase in
cost or savings in the cost of Materials in excess of [***].  MOVA shall make
such calculation on a per lot basis, but shall convert such calculation into the
units expressed on Schedule B for proper comparison.  Such newly calculated
prices shall take effect with the first lot of Material so affected.  Any such
adjusted price shall remain in effect until next adjusted.  No adjustment shall
be made in any calendar year when increases or decreases in the actual cost of
Materials do not exceed [***], as described above.  In support of any adjustment
to the prices of Product to DEPOMED made pursuant to this Section 6.3, MOVA
shall disclose in writing to DEPOMED the costs of Materials before and after
such adjustment.  MOVA shall keep complete and accurate records of such costs
and shall allow DEPOMED or its representatives to audit such records.  MOVA
shall use its best efforts to keep the cost of Materials at current levels while
utilizing only those vendors approved by DEPOMED.

 

--------------------------------------------------------------------------------

THE SYMBOL [***] IS USED TO INDICATE THAT A PORTION OF THE EXHIBIT HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE COMMISSION.  CONFIDENTIAL TREATMENT HAS
BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

9

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

ARTICLE 7 – CONFIDENTIAL INFORMATION

 

7.1                               Confidentiality. Any information or data
(including but not limited to technical information, experience, or data)
regarding either party’s formulations, plans, programs, plants, process,
technical materials, products, production requirements, standard specifications,
costs, equipment, operations, procedures, instructions or customers (all of
which is herein referred to as “Confidential Information”) is the sole property
of each respective party. Each party shall treat the other party’s Confidential
Information in the same protective manner that it treats its own Confidential
Information. Except as provided herein, the parties shall not during the term of
this Agreement and for a period of five (5) years from the date of termination
of expiration of this Agreement, use, or disclose to others, or permit their
employees or agents to use or disclose to others Confidential Information which
has heretofore come or hereafter may come within the knowledge of, or which has
been or may hereafter be acquired or developed by the respective party, its
employees or agents, in the performance of any services hereunder.  For the
avoidance of doubt, manufacturing processes, analytical methods used in the
manufacture of Product and test results shall be the Confidential Information of
DEPOMED.  This paragraph shall not prevent either party from using or disclosing
to others information:

 

(a)                                  that is known to the receiving party at the
time it is disclosed by or obtained from the disclosing party, which knowledge
can be established by competent evidence; or

 

(b)                                 that is in the public domain at the time of
disclosure, or through no fault of the receiving party becomes available to the
public;

 

(c)                                that lawfully becomes available to the
receiving party from a source other than the disclosing party;

 

(d)                                 that a party can prove by written records
dated prior to the date of disclosures hereunder that such information was
independently developed by persons not engaged in activities hereunder and
without regard to any information conveyed hereunder or arising in connection
herewith; or

 

(e)                                  is required by law or court order or a
judicial or administrative agency of competent jurisdiction to be disclosed,
after maximum practicable notice by the Receiving Party to the Disclosing Party,
provided that in each case the Receiving Party shall use its best efforts to
limit such disclosure and maintain the confidentiality of such Confidential
Information to the extent possible; or

 

--------------------------------------------------------------------------------

THE SYMBOL [***] IS USED TO INDICATE THAT A PORTION OF THE EXHIBIT HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE COMMISSION.  CONFIDENTIAL TREATMENT HAS
BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

10

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

(f)                                    that is needed to be disclosed for the
sole purpose of carrying out the responsibilities and obligations of this
Agreement.

 

7.2                               Obligations Upon Termination. Upon termination
of this Agreement, if requested, the receiving party shall deliver to the
disclosing party all notes, drawings, blueprints, manuals, letters, notebooks,
reports and other materials of or pertaining to the Confidential Information,
including all copies thereof, and all other Confidential Information that is in
the possession of or under the control of the receiving party, except for one
copy which shall be maintained in the files of counsel for the sole purpose of
assuring compliance with the continuing confidentiality obligations under this
Agreement.

 

7.3                               Access Restriction. The parties shall restrict
access to Confidential Information to as few as practicable of their employees
and agents, and in all cases shall restrict such knowledge to only those
employees and agents who are directly connected with the performance of the
services hereunder.

 

7.4                               Equitable and other Injunctive Relief.  The
Parties acknowledge and agree that disclosure, distribution, use or any other
handling of the Confidential Information contrary to the terms of this Agreement
will cause irreparable harm to the Party owning such Confidential Information
for which damages at law will not provide an adequate remedy.  The Parties agree
that the provisions of this Article 7 may be specifically enforced in addition
to any and all other remedies available at law or in equity.

 

ARTICLE 8 – INDEMNIFICATION

 

8.1                               Indemnification by DEPOMED. DEPOMED shall
indemnify, defend and hold MOVA, its Affiliates and their respective directors,
officers, employees and agents harmless from and against all claims, causes of
action, suits, costs and expenses (including reasonable attorney’s fees), losses
or liabilities of any kind asserted by third persons (except to the extent due
to an act or omission of an indemnified party) that arise out of or are
attributable to

 

(i) any material breach of this Agreement by DEPOMED; or

 

(ii) any negligence or willful misconduct on the part of DEPOMED, its employees,
agents or representatives; or

 

(iii) any violation by DEPOMED of any intellectual property rights, including
but not limited to, patent rights or any property rights of any third party
related to the Product, except where such violation is attributable to MOVA.

 

--------------------------------------------------------------------------------

THE SYMBOL [***] IS USED TO INDICATE THAT A PORTION OF THE EXHIBIT HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE COMMISSION.  CONFIDENTIAL TREATMENT HAS
BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

11

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

8.2                               Indemnification by MOVA. MOVA shall indemnify,
defend and hold DEPOMED, its Affiliates and their respective directors,
officers, employees and agents harmless from and against all claims, causes of
action, suits, costs and expenses (including reasonable attorney’s fees), losses
or liabilities of any kind asserted by third persons (except to the extent due
to an act or omission of an indemnified party) that arise out of or are
attributable to:

 

(i) any material breach of this Agreement by MOVA; or

 

(ii) any negligence or willful misconduct on the part of MOVA, its employees,
agents or representatives; or

 

(iii) any violation by MOVA of any intellectual property rights, including but
not limited to, patent rights or any property rights of any third party related
to the Product, except where such violation is attributable to DEPOMED.

 

8.3                             Consequential Damages. Under no circumstances
whatsoever shall either party be liable to the other in contract, tort,
negligence, breach of statutory duty or otherwise for (i) any (direct or
indirect) loss of profits, of production, of anticipated savings, of business or
goodwill or (ii) any other liability, damage, costs or expense of any kind
incurred by the other party of an indirect or consequential nature, regardless
of any notice of the possibility of such damages.  The foregoing shall not be
construed to limit payment of any amount due pursuant to either Section 8.1 or
Section 8.2.

 

8.4                               Indemnification Procedures. Each Party shall
notify the other promptly of any threatened or pending claim or proceeding
covered by any of the above Sections in this Article 8 and shall include
sufficient information to enable the other Party to assess the facts. Each Party
shall cooperate fully with the other Party in the defense of all such claims. No
settlement or compromise shall be binding on a party hereto without its prior
written consent, whereas such consent shall not be unreasonably withheld or
delayed.  The indemnitee, its Affiliates and their respective directors,
officers, employees and agents shall cooperate fully with the indemnitor and its
legal representatives in the investigation and defense of any claim, lawsuit or
other action covered by this indemnification, all at the reasonable expense of
the indemnitor.  The indemnitee shall have the right, but not the obligation, to
be represented by counsel of its own selection and expense.

 

8.5                               Insurance. During the term of this Agreement,
each party shall maintain adequate product liability insurance. During the term
of this Agreement, MOVA and DEPOMED shall each maintain comprehensive general
liability insurance, including product liability. At the time of first
commercial sale of

 

--------------------------------------------------------------------------------

THE SYMBOL [***] IS USED TO INDICATE THAT A PORTION OF THE EXHIBIT HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE COMMISSION.  CONFIDENTIAL TREATMENT HAS
BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

12

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

Product manufactured pursuant to this Agreement, the insurance afforded by the
parties shall be primary insurance with minimum limits of [***] per occurrence
and an annual aggregate amount of [***]. Such insurance shall not be cancelled
or modified without providing the other party at least thirty (30) calendar days
prior written notice. If requested each party will provide the other with a
certificate of insurance evidencing the above and showing the name of the
issuing company, the policy number, the effective date, the expiration date and
the limits of liability.   If a party is unable to maintain the insurance
policies required under this Agreement through no fault on the part of such
party, then such party shall forthwith notify the other party in writing and the
parties shall in good faith negotiate appropriate amendments to the insurance
provision of this Agreement in order to provide adequate assurances.

 


ARTICLE 9 – RECALLS

 

9.1                               Recalls. In the event (i) any government
authority issues a request, directive or order that the Product be recalled, or
(ii) a court of competent jurisdiction orders such a recall, or (iii) DEPOMED
reasonably determines that the Product should be recalled, the parties shall
take all appropriate corrective actions. In the event that such recall results
from the manufacture, packaging, storage, testing and handling of the Product by
MOVA and such recall or event is due to MOVA’s negligence or willful misconduct,
MOVA shall be responsible for all expenses of recall. In all other cases,
DEPOMED shall be responsible for the expenses of the recall. For the purposes of
this Agreement, the expenses of recall shall include, without limitation, the
expenses of notification and destruction or return of the recalled Product, and
DEPOMED’s costs for the Product recalled. Marketing and advertising expenses
associated with the goodwill of the Product subject to the recall shall not be
included as an expense of recall and shall, in all instances, be borne by
DEPOMED. The remedies set forth above shall constitute the sole remedy of each
party under this Section 9.1.

 

9.2                               Recall Coordination. All coordination of any
recall or field correction activities involving Product shall be handled by
DEPOMED.

 

9.3                               Recall Records. Each of the parties shall
maintain complete and accurate recall records of all the Product sold by it for
such periods as may be required by applicable law, but in no event less than
three (3) years after the date of the recall.

 

9.4                               Disputes. Any disputes, as between MOVA and
DEPOMED, with regards to the quality of the Product shall be handled according
to the provisions stated in Section 5.6 of this Agreement.

 

--------------------------------------------------------------------------------

THE SYMBOL [***] IS USED TO INDICATE THAT A PORTION OF THE EXHIBIT HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE COMMISSION.  CONFIDENTIAL TREATMENT HAS
BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

13

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

ARTICLE 10 – RECORDS AND AUDITS

 

10.1                        Records and Retained Samples. During the term
hereof, MOVA shall (i) prepare and maintain Batch Records and (ii) retain
samples, properly stored, from each lot or batch of Products supplied by MOVA
hereunder, sufficient to perform each quality control test specified in the
Specifications at least twice. DEPOMED agrees to provide for such purpose all
the information, processes, analytical methods, testing procedures, and any
other information reasonably requested by MOVA and in the possession of DEPOMED
necessary for manufacturing the Product in accordance with cGMP’s. MOVA agrees
to provide DEPOMED upon release and delivery of the Product, copies of the
analytical testing data such as Certificate of Analysis. MOVA agrees to provide
DEPOMED copies of its executed Batch Records and related documents. Such records
shall be available for audit by DEPOMED, and its designates, as well as FDA and
foreign regulatory agencies, upon request. MOVA shall store the manufacture and
analysis documentation for each batch of PRODUCT for the shelf life period of
the respective batch and for two (2) years thereafter.

 


ARTICLE 11 – TERM AND TERMINATION

 

11.1                        Term. Subject to the termination provisions of
Section 11.3, the initial term of this Agreement shall commence on the Effective
Date and shall end on the fifth (5th) anniversary from regulatory approval of
the first dosage form of the Product at MOVA’s Facilities, the (“Initial Term”).
Thereafter, this Agreement shall be automatically renewed for an additional term
of two (2) years unless one party gives notice to terminate twelve (12) months
prior to the expiration of the Initial Term or any extension thereof.

 

11.2                        Termination due to Market Conditions. At any time
after a period of two (2) years from the Effective Date, DEPOMED shall be
entitled to terminate this Agreement, upon one hundred and eighty (180) days
written notice to MOVA, if due to market conditions, the Product becomes
commercially unfeasible and DEPOMED discontinues selling the Product. If DEPOMED
subsequently elects to resume commercializing the Product, this Agreement shall
once again take effect between the parties, and the parties shall meet in good
faith to determine the procedure to follow in order for DEPOMED to resume the
purchase of Product from MOVA and MOVA resume the supply of Product to DEPOMED.

 

11.3                        Termination. This Agreement may be terminated under
the conditions stated herein:

 

--------------------------------------------------------------------------------

THE SYMBOL [***] IS USED TO INDICATE THAT A PORTION OF THE EXHIBIT HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE COMMISSION.  CONFIDENTIAL TREATMENT HAS
BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

14

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

(a)                                  by either party by giving the other party
written notice thereof if the other party fails to remedy and make good any
breach in the performance of any condition or obligation under this Agreement
after ninety (90) calendar days of the date of a written notice of breach is
sent to the breaching party thereof, or if such breach cannot be reasonably
remedied within such ninety (90) calendar day period; the party in default
diligently commences and continues to remedy such breach; or

 

(b)                                 by DEPOMED by giving MOVA written notice of
a breach of the Quality Agreement if MOVA fails to remedy and make good any
breach in the performance of any condition or obligation under the Quality
Agreement after ninety (90) calendar days of the date of a written notice of
breach is sent to the breaching party thereof, or if such breach cannot be
reasonably remedied within such ninety (90) calendar day period;

 

(c)                                  by either party if the other party is
declared insolvent or bankrupt by a court of competent jurisdiction, or a
voluntary petition of bankruptcy is filed in any court of competent jurisdiction
by the other party, or the other party makes or executes any assignment for the
benefit of creditors.

 

(d)                                 by DEPOMED, immediately, by giving MOVA
written notice of such termination as a result of any debarment, whether actual
or threatened, or any conviction which could result in debarment, whether it
does so in fact or not; provided that if such circumstance relates to an
individual, MOVA may avoid such termination by the immediate removal of such
person from all tasks performed pursuant to this Agreement and replacement of
such person by another qualified person.

 

11.4                        Effect of Termination. Upon termination of this
Agreement for any reason MOVA shall furnish to DEPOMED a complete inventory of
all stock on hand of work-in-progress for the manufacture of the Product and
finished Product. Unless otherwise agreed to between the parties, all stock on
hand as of the effective date of termination of this Agreement shall be dealt
with promptly as follows:

 

(a)                                  Product manufactured and packaged pursuant
to Purchase Orders from DEPOMED shall be delivered by MOVA to DEPOMED, whereupon
DEPOMED shall pay MOVA therefor in accordance with the terms hereof;

 

(b)                                 Work-in-progress commenced by MOVA against
Purchase Orders from DEPOMED shall be completed by MOVA and delivered to
DEPOMED, whereupon DEPOMED shall pay MOVA therefore in accordance with the terms
hereof; and

 

--------------------------------------------------------------------------------

THE SYMBOL [***] IS USED TO INDICATE THAT A PORTION OF THE EXHIBIT HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE COMMISSION.  CONFIDENTIAL TREATMENT HAS
BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

15

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

(c)                                  Materials not necessary to complete 11.3(b)
above but having been ordered or purchased by MOVA in accordance with DEPOMED´S
then current twelve (12) months rolling forecast shall be disposed of by MOVA or
returned to DEPOMED at DEPOMED’s option and expense. If MOVA terminates this
Agreement under Section 11.3(a) herein, DEPOMED shall reimburse MOVA for MOVA’s
actual cost of such raw materials purchased by MOVA in order to fulfill
DEPOMED´s then current twelve (12) months rolling forecast. Additionally,
DEPOMED shall reimburse MOVA for any fees charged to MOVA for the termination of
such supply contracts for raw materials which MOVA can only use for the
manufacture of Products. In all other events of termination and without
prejudice to the above mentioned, the party having given reason to the
termination shall bear the costs of disposal of raw materials and Active
Pharmaceutical Ingredient.

 

11.5                        No Discharge of Obligations. Termination of this
Agreement for any reason shall not discharge either party’s liability for
obligations incurred hereunder and amounts unpaid at the time of such
termination.

 

11.6                        Tooling. Upon any termination, MOVA shall after
consultation with and upon request by DEPOMED deliver to DEPOMED or a third
party designated by DEPOMED all tooling and equipment purchased and for which
DEPOMED has remitted payment to MOVA, with delivery costs to be borne by
DEPOMED.

 

--------------------------------------------------------------------------------

THE SYMBOL [***] IS USED TO INDICATE THAT A PORTION OF THE EXHIBIT HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE COMMISSION.  CONFIDENTIAL TREATMENT HAS
BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

16

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 


11.7                        CONVERSION TO NON-EXCLUSIVE RIGHTS. IN THE EVENT
THAT MOVA FAILS TO DELIVER AT LEAST [***] OF THE PRODUCT VOLUME PER ORDER FOR
[***] CONSECUTIVE MONTHS OR [***] OF THE SUM OF THE PRODUCT ORDERED DURING SUCH
[***] CONSECUTIVE MONTHS (PROVIDED, THAT MOVA SHALL NOT BE DEEMED TO HAVE FAILED
TO DELIVER ANY PRODUCT DURING A CALENDAR MONTH, IF DELIVERY OF SUCH PRODUCT
OCCURS WITHIN FIVE BUSINESS DAYS OF THE CONFIRMED DELIVERY DATE), FOR REASONS
OTHER THAN THOSE RELATED TO: (I) DEPOMED, INCLUDING, FAILURE TO DILIGENTLY PLACE
THE CORRESPONDING PURCHASE ORDERS; (II) DEPOMED’S FAILURE TO PROVIDE THE
SPECIFICATIONS OR SUPPLYING ACTIVE PHARMACEUTICAL INGREDIENT; OR (II) DUE TO A
FORCE MAJEURE EVENT (WHICH SHALL BE GOVERNED BY ARTICLE 18); THE EXCLUSIVE
MANUFACTURING RIGHT GRANTED TO MOVA IN SECTION 3.1 OF THIS AGREEMENT SHALL
IMMEDIATELY, AND WITH NOTICE TO MOVA, BECOME NON-EXCLUSIVE ENTITLING DEPOMED TO
PLACE ORDERS FOR THE GREATER OF (A) [***] OF DEPOMED’S REQUIREMENTS FOR THE
PRODUCT, OR (B) THE QUANTITY OF PRODUCT NOT DELIVERED BY MOVA.  IF DEPOMED
EXERCISES ITS RIGHT TO USE AN ALTERNATIVE SUPPLIER HEREUNDER, MOVA SHALL
COOPERATE IN GOOD FAITH WITH DEPOMED’S REASONABLE REQUESTS RELATING TO THE
PROVISION OF THE SPECIFICATIONS, SOPS, ANALYTICAL TESTS, PROCEDURES AND ALL
OTHER APPLICABLE DOCUMENTS TO THE ALTERNATIVE SUPPLIER(S) DESIGNATED BY DEPOMED,
WHICH SHALL BE ENTITLED TO USE THE SAME FOR DEPOMED.  THE FOREGOING CONVERSION
SHALL NOT APPLY IN THE EVENT THAT THE REASON FOR THE DELAY OR SHORTFALL WAS DUE
TO A FAILURE OF SUPPLY OF API BY, OR OTHER FAULT OF, DEPOMED.

 


ARTICLE 12 – REGULATORY MATTERS

 

12.1                        Regulatory Filings. DEPOMED shall be responsible for
preparing and submitting all documents necessary for maintaining the NDA
including without limitation adverse drug reaction reports and annual reports.
MOVA shall use best efforts to assist DEPOMED in complying with any arising
requirements of the FDA and any other regulatory authorities. MOVA agrees to
comply with all reasonable commitments made in the NDA and any supplement
thereto regarding MOVA’s manufacturing responsibilities as directed herein,
provided that MOVA is notified of such responsibilities and given an opportunity
to review such commitments with sufficient time prior to their being included in
the submitted document by DEPOMED and provided they are not inconsistent with
the then applicable Specifications. Any incremental costs as a result of the
above are subject to the price adjustments as provided in Section 5.3 herein.

 

12.2                        Compliance. DEPOMED shall be responsible for
compliance of the Specifications (including but not limited to the text and
accuracy of any labeling required by DEPOMED) with FDA standards. MOVA shall be
responsible for compliance of the manufacturing, processing, packaging
procedures and testing procedures with FDA standards, including those pertaining
to cGMPs. Each party will provide reasonable assistance to the other, at no
charge, if necessary to respond to FDA audits, inspections, inquiries or
requests concerning the Product. DEPOMED employees present at the

 

--------------------------------------------------------------------------------

THE SYMBOL [***] IS USED TO INDICATE THAT A PORTION OF THE EXHIBIT HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE COMMISSION.  CONFIDENTIAL TREATMENT HAS
BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

17

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

facility shall at all times adhere to safety regulations, cGMPs and work
schedule generally applicable to MOVA’s own employees, provided that such
DEPOMED employees are notified of the same.

 

12.3                        Adverse Events Reporting and Product Information
Requests.

 

(a)                                  Adverse Reaction Reporting. During the term
of this Agreement, MOVA shall immediately but in any case within twenty-four
(24) hours notify DEPOMED, by facsimile or telephone, of any adverse drug
experience involving the Product that a responsible employee of MOVA becomes
aware of.

 

(b)                                 Product Information Requests. Information
concerning any complaints, inquiries and/or drug information requests from
consumers, physicians, or other third parties regarding the Product shall be
forwarded to DEPOMED within twenty-four (24) hours of MOVA’s receipt of the
information and/or inquiry. DEPOMED shall respond to such complaints and
inquiries, if necessary, in accordance with its usual and customary procedures.
DEPOMED shall supply MOVA, for MOVA’s information purposes only, with copies of
its standard response information for the Product as well as any updates
thereto.

 

(c)                                  Governmental Reports. DEPOMED shall be
responsible for filing with the FDA any required adverse reaction reports that
it receives directly from third parties and any adverse reaction reports that it
receives through MOVA.

 

12.4                        Cooperation. The parties expect that any information
concerning the Product required by the FDA will be submitted by DEPOMED. If MOVA
is required to submit to the FDA any information concerning the Product as part
of a FDA inspection or audit in connection with the manufacture of the Product,
DEPOMED will provide to MOVA such documentation, data and other information as
MOVA may require for submission to the FDA. DEPOMED shall also provide, if
required by the FDA, information concerning its quality control procedures and
marketing of the Product and any other information reasonably requested by FDA.
DEPOMED shall provide its reasonable cooperation and consultation to MOVA in
addressing any issue raised by FDA concerning manufacture of the Product.

 

12.5                        Compliance Audits. MOVA shall permit representatives
of DEPOMED to conduct audits to confirm MOVA’s compliance with cGMPs and
Specifications upon reasonable advance notice and subject to the provisions of
Article 7. MOVA shall notify DEPOMED within twenty-four (24) hours after it
receives notice of an FDA audit or inspection involving the Product, any
component thereof, or any portion of MOVA’s facility used or likely to be used
in connection with the activities of MOVA to be conducted under this Agreement,
and shall allow DEPOMED to be present and to participate in any such
inspection.  In each such case, whether or not DEPOMED

 

--------------------------------------------------------------------------------

THE SYMBOL [***] IS USED TO INDICATE THAT A PORTION OF THE EXHIBIT HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE COMMISSION.  CONFIDENTIAL TREATMENT HAS
BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

18

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

attended such audit or inspection provide to DEPOMED copies of any resulting
document of action (FDA Form 483 inspection observation report, regulatory
letters, etc.) resulting from these audits, which pertains to the Product, any
component thereof, or any portion of MOVA’s facility used or likely to be used
in connection with the activities of MOVA to be conducted under this Agreement,
within two (2) calendar days after receipt. Should either MOVA or DEPOMED
receive any such document of action, it shall so notify the other within two (2)
business days after receipt and shall provide to the other an opportunity to the
extent feasible under the circumstances, to provide input to any response to any
such document of action.

 


ARTICLE 13 – INTELLECTUAL PROPERTY

 

13.1                        Trademarks and Labeling. MOVA shall affix labeling
to the Product as specified in the Specifications. That labeling shall bear one
or more trademarks to be designated by DEPOMED. Nothing contained herein shall
give MOVA any right to use any DEPOMED trademark except on Product for DEPOMED,
and MOVA shall not obtain any right, title or interest in any DEPOMED trademark
by virtue of this Agreement or its performance of services hereunder.

 

13.2                        No Rights Granted. Nothing in this Agreement shall
grant, directly or indirectly, any rights to either party to any technology,
information or intellectual property owned by, possessed by or licensed to the
other party at the time of signing of this Agreement.

 

ARTICLE 14 – RELATIONSHIP OF PARTIES

 

14.1                        Independent Contractors. It is not the intent of the
parties hereto to form any partnership or joint venture. Each party shall, in
relation to its obligations hereunder, act as an independent contractor, and
nothing in this Agreement shall be construed to give such party the power or
authority to act for, bind or commit the other party in any way whatsoever.

 

14.2                        Public Statements. MOVA and DEPOMED each agree not
to disclose the terms of this Agreement in any public statements, whether oral
or written, including but not limited to shareholder reports, communications
with stock market analysts, statements to other customers or prospective
customers, press releases or other communications with the media, or
prospectuses, without the other party’s prior written consent, which shall not
be unreasonably withheld or delayed, or as required by applicable law. If
possible, each party shall give the other at least five (5) calendar days
advance written notice of a disclosure required by applicable law and will
cooperate with the other party to minimize the scope and content of such
disclosure.

 

--------------------------------------------------------------------------------

THE SYMBOL [***] IS USED TO INDICATE THAT A PORTION OF THE EXHIBIT HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE COMMISSION.  CONFIDENTIAL TREATMENT HAS
BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

19

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 


ARTICLE 15 – WARRANTIES

 

15.1                        MOVA’s Warranty. MOVA hereby represents and warrants
as follows:

 

(a)                                  The Product shall conform with the
Specifications as set out in Schedule A at the time of delivery to a common
carrier pursuant to Section 4.1.

 

(b)                                 MOVA shall comply in all material respects
with any law, regulation, ordinance, order, injunction, decree or requirement
applicable to the manufacture of the Product (including cGMPs).  For purposes of
this Section 15.1(b), and without limiting the foregoing sentence, any failure
to comply with any such law, regulation, ordinance, order, injunction, decree or
requirement that exposes DEPOMED to any sanction or liability, or prevents
DEPOMED from using the Product as intended, shall be deemed to be a material
non-compliance.

 

(c)                                  MOVA shall maintain all required
governmental permits, licenses, orders, applications and approvals regarding the
manufacturing of the Product, and MOVA shall manufacture Product in accordance
with all such permits, licenses, orders, applications and approvals. Any
expenses incurred to obtain special permits for Product that MOVA would not have
to acquire absent this Agreement will be reimbursed by DEPOMED.

 

(d)                                 Product shall, at the time it is shipped to
DEPOMED (i) not be adulterated or misbranded within the meaning of the Federal
Food, Drug and Cosmetic Act (the “Act”) as amended, or within the meaning of any
applicable State or municipal laws in the U.S.A. and (ii) not be articles that
may not, under the Act or any other applicable law, statute or regulation, be
introduced into interstate commerce.

 

(e)                                  MOVA has full authority to enter into this
Agreement, that it has been granted full rights and license to manufacture the
Product under all relevant U.S. patents, to the extent applicable, and that
nothing contained in any other agreements prohibits or restricts MOVA from
entering into any part of this Agreement.

 

(f)                                    MOVA represents as of the date of this
Agreement and continuously during the term of this Agreement that it and its
employees, affiliates, and agents have never been (i) debarred or (ii) convicted
of a crime for which a person can be debarred, under Section 335(a) or 335(b) of
the Federal Food, Drug, and Cosmetic Act (“Section 335(a) or (b)”).  MOVA
represents that it has never been and, to the best of its knowledge after due
inquiry, none of its employees, Affiliates, or agents has ever been (i)
threatened to be debarred or (ii) indicted for

 

--------------------------------------------------------------------------------

THE SYMBOL [***] IS USED TO INDICATE THAT A PORTION OF THE EXHIBIT HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE COMMISSION.  CONFIDENTIAL TREATMENT HAS
BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

20

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

a crime or otherwise engaged in conduct for which a person can be debarred,
under Section 335(a) or (b).  MOVA agrees that it will promptly notify DEPOMED
in the event of any such debarment, conviction, threat, or indictment.

 

 

15.2                        DEPOMED’s Warranty. DEPOMED hereby represents and
warrants as follows:

 

(a)                                  The Active Pharmaceutical Ingredient shall,
to the best of DEPOMED’s knowledge, at the time it is shipped to MOVA, (i) not
be adulterated or misbranded within the meaning of the Federal Food, Drug, and
Cosmetic Act (“the Act “) or within the meaning of any applicable state or
municipal law in which the definitions of adulteration and misbranding are
substantially the same as those contained in the Act; (ii) not be articles that
may not, under the Act or any other applicable law, statute or regulation, be
introduced into interstate commerce,  (iii) comply with its specifications as
provided by DEPOMED and (iv) to the best of DEPOMED’s knowledge, the use of the
Active Pharmaceutical Ingredient for the manufacture of the Product does not
infringe third party intellectual property rights.

 

(b)                                 As of the time that any Product produced
hereunder is sold, DEPOMED will own all rights to the Product trademarks and the
Product labeling will meet regulatory requirements.

 

(c)                                  The manufacture, marketing and sale of the
Product by or on behalf of DEPOMED or its customers shall not, to the best of
DEPOMED’s knowledge, infringe any patent, trademark, trade secret or other
proprietary right of any third person.

 

(d)                                 DEPOMED has full authority to enter into
this Agreement, that it has been granted full rights and license to manufacture
and sell the Product under all relevant U.S. patents, to the extent applicable,
and that nothing contained in any other agreements prohibits or restricts
DEPOMED from entering into any part of this Agreement.

 

(e)                                  All material safety data sheets and other
raw material, Active Pharmaceutical Ingredient or any data supplied by DEPOMED
to MOVA are accurate to the best of DEPOMED’s knowledge. The parties understand
that MOVA will not do analysis to verify the accuracy of such DEPOMED supplied
data.

 

--------------------------------------------------------------------------------

THE SYMBOL [***] IS USED TO INDICATE THAT A PORTION OF THE EXHIBIT HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE COMMISSION.  CONFIDENTIAL TREATMENT HAS
BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

21

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

15.3                        No Implied Warranties. EXCEPT AS OTHERWISE EXPRESSLY
SET FORTH IN THIS AGREEMENT, MOVA AND DEPOMED MAKE NO REPRESENTATIONS AND EXTEND
NO WARRANTIES OF ANY KIND, EITHER EXPRESS OR IMPLIED, INCLUDING, IN THE CASE OF
MOVA, ANY EXPRESS OR IMPLIED WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE.

 


ARTICLE 16 – ASSIGNMENT

 

Except as set forth in this Article, this Agreement, and all rights and
obligations hereunder, are personal to MOVA and shall not be assigned in whole
or in part by MOVA to any other person or company without the prior written
consent of DEPOMED, which consent shall not be unreasonably withheld. 
Notwithstanding the foregoing, MOVA shall be entitled to assign this Agreement
to an Affiliate whose performance is guaranteed by MOVA or to a party which is
the successor to, or the assignee of, all or substantially all of MOVA’s
pharmaceutical business; provided, however, that any such successor or assignee
has agreed in writing to assume all of MOVA’s obligations under this Agreement. 
DEPOMED may, without the consent of MOVA, assign this Agreement provided,
however, that DEPOMED shall give prior written notice of any assignment to MOVA.
Any assignee of DEPOMED to which it has sold or licensed rights to manufacture,
market or sell the Product in the Territory, which has assumed all of DEPOMED’s
obligations hereunder must be qualified and shall have (i) a financial condition
at the time of assignment at least comparable to that of DEPOMED as of the
Effective Date, and (ii) has neither been debarred by the FDA nor is otherwise
subject to an order of the FDA or a court of competent jurisdiction which would
prevent it from performing the obligations of DEPOMED hereunder.  In the event
of any assignment pursuant to the provisions of this Article, the assigning
party shall have no further obligations hereunder except:  (i) to the extent the
same has accrued prior to such assignment or (ii) pursuant to the guarantee
obligation set forth above.  The terms and conditions of this Agreement shall be
binding upon, and shall inure to the benefit of, the parties hereto and their
respective successors and permitted assigns.

 


ARTICLE 17 – GOVERNING LAW AND DISPUTE RESOLUTION

 

Any controversy, claim or dispute arising out of or relating to this Agreement
or the breach thereof shall be settled, if possible, through good faith
negotiation between the parties. Such good faith negotiations shall commence
promptly upon a party’s receipt of notice of any claim or dispute from the other
party and continue for a period of sixty (60) calendar days.

 

--------------------------------------------------------------------------------

THE SYMBOL [***] IS USED TO INDICATE THAT A PORTION OF THE EXHIBIT HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE COMMISSION.  CONFIDENTIAL TREATMENT HAS
BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

22

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

If such efforts are not successful, such controversy, claim or dispute relating
to, arising out of, or in any way connected with this Agreement or any term or
condition hereof, or the performance by either party of its obligations
hereunder, whether before or after termination of this Agreement, except as
otherwise expressly provided in this Agreement, shall be finally resolved by
binding arbitration. Whenever a party shall decide to institute arbitration
proceedings, it shall give written notice to that effect to the other party.
This Agreement shall be governed by and construed in accordance with the laws of
the Commonwealth of Puerto Rico without reference to any rules of conflicts of
law or renvoi. Disputes shall be resolved through arbitration before three (3)
arbitrators. Such arbitration shall take place in the vicinity of the
non-triggering Party, and shall proceed in accordance with the Commercial
Arbitration Rules of the American Arbitration Association (“AAA”). Within seven
(7) calendar days of either party making a demand for arbitration (or longer if
the parties so agree), DEPOMED and MOVA shall each select one (1) arbitrator. A
third arbitrator shall be selected by the arbitrators selected by the parties
within thirty (30) calendar days of the demand for arbitration. In the event
that either party shall fail to appoint its arbitrator, or the two arbitrators
selected by the parties fail to appoint the third arbitrator, in either case
within the prescribed time period, then either party may apply to the AAA for
the appointment of such arbitrator. The determination of a majority of the panel
of arbitrators shall be the decision of the arbitrators and shall be binding
regardless of whether one of the parties fails or refuses to participate in the
arbitration; said determination shall be enforceable by any court of competent
jurisdiction. Each party shall pay for the arbitrator it selects with the cost
of the third arbitrator being split equally between the parties. All other costs
shall also be split equally between the parties. Either party may enter any
arbitration award in any court having jurisdiction or may make application to
any such court for a judicial acceptance of the award and order of enforcement,
as the case may be. The parties’ agreement to submit to arbitration referred to
herein shall in no way prevent either party from exercising its right to
terminate this Agreement consistent with the terms herein.

 


ARTICLE 18 – FORCE MAJEURE

 

Neither party shall be liable to the other for default or delay in the
performance of its obligations under this Agreement, if such default or delay
shall be caused directly or indirectly by accident, fire, flood, riot, war,
weather, act of God, embargo, strike, failure or delay of usual sources of
supply of materials, or delay of carriers or governmental orders or regulations,
or complete or partial shutdown of plant by any of the foregoing causes or other
causes beyond its reasonable control, provided the same are not due to the
negligence or willful misconduct of such party and provided further that any
such default, delay or failure shall be remedied by such party as soon as
possible after the removal of the cause of such default, failure or delay.
Obligations to pay amounts due under this Agreement shall not be subject to the
forestated excuses.  If due to force majeure MOVA is unable to supply DEPOMED
with the Product for a period exceeding one hundred and

 

--------------------------------------------------------------------------------

THE SYMBOL [***] IS USED TO INDICATE THAT A PORTION OF THE EXHIBIT HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE COMMISSION.  CONFIDENTIAL TREATMENT HAS
BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

23

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

twenty (120) days then DEPOMED shall have the right to terminate this Agreement
without further cost and with immediate effect and upon written notice to MOVA. 
At the end of the first sixty (60) days during the persistence of the force
majeure event MOVA shall reasonably determine whether it will be able to resume
supplying Product at the end of such one hundred and twenty (120) days period
and notify DEPOMED in writing of such assessment.  If MOVA has concluded that it
will be unable to resume supplying Product at the end of such period, DEPOMED
shall have the right to terminate this Agreement upon thirty (30) days written
notice to MOVA without further cost.   MOVA will provide reasonable assistance
during the technology transfer for the Product upon termination due to force
majeure.

 


ARTICLE 19 – NOTICES

 

Unless otherwise provided herein, any notice required or permitted to be given
hereunder or any proposal for any modification of this Agreement (hereinafter
collectively referred to as the “Correspondence”) shall be faxed, mailed by
overnight mail, mailed by certified mail, postage prepaid, or delivered by hand
to the party or the individual to whom such Correspondence is required or
permitted to be given hereunder. If mailed, any such Correspondence shall be
deemed to have been given five (5) business days from the date mailed, as
evidenced by the postmark at the point of mailing. If delivered by hand or fax,
any such Correspondence shall be deemed to have been given when received by the
party to whom such Correspondence is given, as evidenced by written and dated
receipt of the receiving party.

 

All correspondence to MOVA shall be addressed as follows:

 

MOVA Pharmaceutical Corporation

P.O. Box 8639

Caguas, Puerto Rico 00726

Attention: President

Facsimile: (787) 258-1794

 

with a copy to:

 

Patheon, Inc.

7070 Mississauga Road, Suite 350

Mississauga ON L5N 7J8

Attention:   General Counsel

fax:        (905) 812-6613

 

All correspondence to DEPOMED shall be addressed as follows:

 

--------------------------------------------------------------------------------

THE SYMBOL [***] IS USED TO INDICATE THAT A PORTION OF THE EXHIBIT HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE COMMISSION.  CONFIDENTIAL TREATMENT HAS
BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

24

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

Depomed, Inc.

1360 O’Brien Drive

Palo Alto, California 94025

Attention: Vice President, Operation

Facsimile: (650) 462-9993

 

with a copy to:

 

Heller Ehrman LLP

4350 La Jolla Village Drive, 7th Floor

San Diego, California 92122

Attention:  Richard A. Kaufman, Esq.

Facsimile:  (858) 450-8499

 

Either party may change the address to which any correspondence to it is to be
addressed by notification to the other party as provided herein.

 

ARTICLE 20 – CAPTIONS

 

The captions in this Agreement are solely for convenience of reference and shall
not be used for purposes of interpreting or construing the provisions hereof.

 


ARTICLE 21 – SEVERABILITY

 

Should any part or provision of this Agreement be held unenforceable or in
conflict with the applicable laws or regulations of any jurisdiction, the
invalid or unenforceable part or provision shall be replaced with a provision
that accomplishes, to the extent possible, the original business purpose of such
part or provision in a valid and enforceable manner, and the remainder of this
Agreement shall remain binding upon the parties hereto.

 


ARTICLE 22 – WAIVER

 

No failure on the part of either party hereto to exercise, and no delay in
exercising, any right, privilege or power hereunder shall operate as a waiver or
relinquishment of the provision giving rise thereto; nor shall any single or
partial exercise by either party hereto of any right, privilege or power
hereunder preclude any other further exercise thereof, or the exercise of any
other right, privilege or power.

 

--------------------------------------------------------------------------------

THE SYMBOL [***] IS USED TO INDICATE THAT A PORTION OF THE EXHIBIT HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE COMMISSION.  CONFIDENTIAL TREATMENT HAS
BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

25

--------------------------------------------------------------------------------



 

CONFIDENTIAL TREATMENT REQUESTED

 


ARTICLE 23 – SURVIVAL

 

The provisions of Articles 1, 7 through 10, Sections 11.4, 11.5, 11.6, 11.7,
12.4, 12.5, Articles 13 through 14, 18 through 23 and 24 shall survive the
termination or expiration of this Agreement.

 


ARTICLE 24 – ENTIRE AGREEMENT

 

This Agreement, together with the Schedules hereto constitute the complete and
exclusive Agreement between the parties hereto with reference to the subject
matter hereof, and no statement or agreements, oral or written, made prior to or
at the signing hereof shall vary or modify the written terms hereof, and neither
party shall claim any modification or rescission from any provision hereof
unless such modification or rescission is in writing, signed by the other party.

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective duly authorized representatives as of the day and year first
above written.

 

 

MOVA Pharmaceutical Corporation

 

Depomed, Inc.

Name:

/s/ Clive Bennett

 

 

Name:

 /s/ John N. Shell

 

Title: Presendente & COO

 

Title: Vice President, Operations

Date: October 5, 2005

 

Date: October 18, 2005

 

--------------------------------------------------------------------------------

THE SYMBOL [***] IS USED TO INDICATE THAT A PORTION OF THE EXHIBIT HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE COMMISSION.  CONFIDENTIAL TREATMENT HAS
BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

26

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

Schedule A

Specifications

 

--------------------------------------------------------------------------------

THE SYMBOL [***] IS USED TO INDICATE THAT A PORTION OF THE EXHIBIT HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE COMMISSION.  CONFIDENTIAL TREATMENT HAS
BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

27

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

Schedule B

Commercial Production Fees

 

1.                                      Per unit prices

 

The prices of Product are as follows:

 

(a) Bulk Tablets (not packaged) in 25 kilogram drums

or in other suitable bulk container:

 

[***]

 

(b) Tablets in bottles of 50:

 

[***]

 

2.                                      PRICE ADJUSTMENTS

 

[***]

 

--------------------------------------------------------------------------------

THE SYMBOL [***] IS USED TO INDICATE THAT A PORTION OF THE EXHIBIT HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE COMMISSION.  CONFIDENTIAL TREATMENT HAS
BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

28

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

Schedule C

Commercial Volumes

 

--------------------------------------------------------------------------------

THE SYMBOL [***] IS USED TO INDICATE THAT A PORTION OF THE EXHIBIT HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE COMMISSION.  CONFIDENTIAL TREATMENT HAS
BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

29

--------------------------------------------------------------------------------


 

CONFIDENTIAL TREATMENT REQUESTED

 

Schedule D

Quality Agreement

 

[TO BE INCLUDED AS SOON AS PRACTIBLE]

 

--------------------------------------------------------------------------------

THE SYMBOL [***] IS USED TO INDICATE THAT A PORTION OF THE EXHIBIT HAS BEEN
OMITTED AND FILED SEPARATELY WITH THE COMMISSION.  CONFIDENTIAL TREATMENT HAS
BEEN REQUESTED WITH RESPECT TO THE OMITTED PORTION.

 

30

--------------------------------------------------------------------------------